DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first twist-lock connector” and “the second twist-lock connector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the sensor connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	In Claim 17, the claim language is confusing as there is no support for a sensor including a connection holder received in a guide track relative to the sensor element itself.
	 
Allowable Subject Matter
Claims 1-14, 16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowable over the prior art because Claim 1 sets forth a first twist-lock connector including a first connector housing holding first twist-lock contacts at a first rotate-to-mate interface, the first twist-lock connector including a first high speed electrical connector held by the first connector housing, the first high speed electrical connector including first high speed contacts, the first high speed electrical connector movable relative to the first connector housing between a home position and a rotated position, the first twist-lock connector including a biasing member coupled to the first high speed electrical connector to bias the first high speed connector to the home position, a second twist-lock connector including a second connector housing holding second twist-lock contacts at a second rotate-to-mate interface, the second twist lock contacts electrically connected to the first twist-lock contacts to transfer power between the first and second twist-lock connectors, including  a second high speed connector including second high speed contacts electrically connected to the first high speed contacts to transfer high speed data between the first twist-lock connector and the second twist-lock connector.  This combination of limitations was not shown or suggested by the prior art.
Claims 10-12 are allowable over the prior art because Claim 10 sets forth a plug connector including a plug connector housing and a sensor element for sensing an environmental characteristic exterior of the plug connector, the plug connector including twist-lock plug contacts and a first high speed electrical connector including first high speed contacts, a receptacle connector coupled to the plug connector at a rotate-to- 
Claims 13, 14 and 16 are allowable over the prior art because Claim 13 sets forth a plug connector including a plug connector housing and a sensor element held by the plug connector housing for sensing an environmental characteristic exterior of the plug connector, the plug connector including twist-lock contacts and a first high speed electrical connector held by the plug connector housing in the guide track and extending through the slot from the bottom of the base , the first high speed electrical connector including first high speed contacts, the first high speed electrical connector being movable in the guide track and the slot from a home position to a rotated positon, the 
Claim 20 is allowable over the prior art because Claim 20 sets forth a plug connector including a plug connector housing and a sensor element for sensing an environmental characteristic exterior of the plug connector, the plug connector including twist-lock plug contacts and a high speed electrical connector including first high speed contacts, a receptacle connector coupled to the light fixture to control operation of the light fixture, the receptacle connector including twist-lock receptacle contacts received in corresponding contact channels and configured to receive the twist-lock plug contacts, the receptacle connector housing including a guide track and a slot at the top of the receptacle connector housing, the receptacle connector including a second high speed electrical connector held by the receptacle connector housing, the second high speed electrical connector including second high speed contacts mated with corresponding first high speed contacts to transfer high speed date signals between the receptacle connector and the plug connector, the second high speed connector being movable in the guide track and the slot from a home position to a rotated position, the plug connector including a biasing member coupled to the second high speed electrical 

Claims 15-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zimmerman, III et al is cited of interest for showing in Figure 9, a connector for a light fixture which includes a connector with a high speed connector 108B (see para. 0102).  Wang is cited of interest for showing a connector for a light source module in Figures 7 and 8, which includes a connector element 100 with a biasing member 131 (see beginning at col. 11, line 63).  Batai et al is cited of interest for showing in Figure 2, a connector 240 for an outdoor lighting system including a sensor system 250.  Starta et al is cited of interest for showing in Figure 4, a connector which includes first housing section 100 and second housing section 200.  Stuby, JR. is cited .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875